Citation Nr: 1231060	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits based upon status as the spouse of the Veteran.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


REMAND

Applicable law provides that a veteran's compensation benefits may be specially apportioned if hardship is shown to exist on the part of the veteran's dependents as long as such apportionment would not cause undue hardship to the veteran.  38 C.F.R. § 3.451 (2011).  In determining the rate of apportionment, consideration will be given to such factors as the amount of VA benefits payable, other resources and income of the veteran and the dependents on whose behalf apportionment is claimed; and special needs of the veteran, his dependents, and the apportionment claimants.  38 C.F.R. §§ 3.451, 3.452, 3.453 (2011).  

Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451. 

The appellant's claim for apportionment was primarily denied because the financial status information she provided in 2008 showed that her income exceeded her expenses.  It appears from the substantive appeal submitted in January 2010 that her financial status has deteriorated since 2008.  Therefore, the Board has determined that current income, expense, and other information pertinent to the financial status of the appellant and the Veteran should be obtained before the Board decides this appeal. 

The Board further notes that this is a contested claim since a grant of the requested apportionment would result in the Veteran receiving less compensation.  In cases involving simultaneously contested claims, such as this one, the VA has additional regulatory responsibilities as to notification of the parties involved at each stage of the process.  See 38 C.F.R. §§ 19.100, 19.101, 30.3(p) (2011).  The contested claims procedures were not followed in this case. Specifically, the record available before the Board does not show that the Veteran was furnished a copy of the Statement of the Case or that he was informed of the substance of the claimant's substantive appeal as required by 38 C.F.R. § 19.101 and § 19.102.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with a copy of the Statement of the Case and informed of the substance of the appellant's substantive appeal.

2.  The RO or the AMC should undertake appropriate development to obtain current financial status information, including income, expenses, and assets, from the appellant and the Veteran.  

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to her, the Veteran, and the Veteran's representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The parties need take no action until otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

